DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 


Specification.
2.	The following title is suggested: --... NON-COAXIAL ILLUMINATION FOR EYE 
TRACKING SYSTEM IN HEAD UP DISPLAY ...--.

The disclosure is objected to because of the following informalities: 
 In lines 4-5 of [0008]: “… using non-co-axial emission ..." should be changed to --... using non-coaxial emission ...--. 
Appropriate correction is required.

Claim Objection
3.	Claims 1-7 and 15-21 are objected to because of the following informalities:
In line 1 of claim 1 and line 1 of claim 15: “… the arrangement ..." should be changed to --... the head up display arrangement ...--; and 
In line 1 of claims 2-7 and line 1 of claims 16-21: “… The arrangement ..." should be changed to --... The head up display arrangement ...--. 
Appropriate correction is required.

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a/the picture generation unit” in claims 1-7 and 15-21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claim limitation “a/the picture generation unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
	The disclosure is devoid of any structure that performs the function in the claim, i.e., a/the picture generation unit (PGU) 204 in Fig. 2.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1-4, 7-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Chang (U.S. Patent No. US 10,747,314 B1).

As to claim 1, AAPA (Fig. 1) teaches a head up display arrangement for a motor vehicle (an eye tracking system (ETS) head up display arrangement; Fig. 1), the arrangement comprising: 
a picture generation unit (a picture generation unit 104) configured to emit a light field including an image (the visible axial light ray from the picture generation unit (PGU); [0007], line 9) (Fig. 1); 
a plurality of infrared illuminators (multiple IR illuminators around the camera; [0007[, lines 6-7) each configured to emit infrared energy in a respective emission direction (the emission from different IR illuminators on the same IR part 102, especially the axial ray; [0007], lines 7-8) (Fig. 1); 
a cold mirror (a cold mirror 106) positioned and configured to reflect the light field after the light field has been emitted by the picture generation unit (the picture generation unit 104), and to permit the infrared energy from each of the infrared illuminators (the different IR illuminators on the same IR part 102) to pass through the cold mirror (the cold mirror 106) (Fig. 1); and 
a second mirror (a mirror 108) positioned and configured to reflect both the light field and the infrared energy after the light field has been reflected by the cold mirror (the cold mirror 106) and after the infrared energy has passed through the cold mirror (the cold mirror 106), and before both the light field and the infrared energy have been reflected by a windshield (a windshield 112) of the motor vehicle (Fig. 1) such that a human driver (a driver) sees the image in the light field as a virtual image (a virtual image 116) that appears to be outside of the windshield (the windshield 112) when eyes of the driver are in an imaginary eye box (an eye box; [0007], line 12) (the driver can see a virtual image 116 ahead of the vehicle; [0007], lines 12-13) (Fig. 1).
	AAPA does not teach the emission directions being non-parallel to each other; such that a face of the human driver reflects the infrared energy after the infrared energy has been reflected by the windshield. 
Chang (Figs. 1-7) teaches 
the emission directions being non-parallel to each other (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3); 
such that a face of the human driver reflects the infrared energy (the infrared light beams 123 can reflect off  a surface 124 (e.g., a face) of the user 106 and the feature of interest 116 of the user 106; col 4, lines 5-7; a reflection 126 of infrared light beams off the user 106 can be projected back to the windshield 104 and be further reflected to the image capturing system 108; col 4, lines 7-10) after the infrared energy has been reflected by the windshield (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an infrared light source as taught by Chang into an eye tracking system (ETS) head up display arrangement of AAPA because the infrared light source can incorporate an optical component to assist in infrared beam forming to align with the size of the eyebox.

As to claim 2, Chang teaches 
wherein the emission directions of the infrared illuminators diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an infrared light source as taught by Chang into an eye tracking system (ETS) head up display arrangement of AAPA because the infrared light source can incorporate an optical component to assist in infrared beam forming to align with the size of the eyebox.

As to claim 3, AAPA and Chang teach the arrangement of claim 1.
Chang also teaches  
wherein the emission directions of the infrared illuminators diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3). 
AAPA and Chang do not expressly teach at an angle that is greater than zero and less than sixty degrees.
 	However, such specific parameters in the diverse emission angle as recited in claim 3 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between the diverse emission angle in Chang (Figs. 1 and 3) and the claimed diverse emission angle, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use the diverse emission angle in Chang (Figs. 1 and 3).

As to claim 4, AAPA and Chang teach the arrangement of claim 1.
Chang also teaches  
wherein the emission directions of the infrared illuminators diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3).
AAPA and Chang do not expressly teach at an angle that is greater than one degree and less than ten degrees.
 	However, such specific parameters in the diverse emission angle as recited in claim 4 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between the diverse emission angle in Chang (Figs. 1 and 3) and the claimed diverse emission angle, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use the diverse emission angle in Chang (Figs. 1 and 3).

As to claim 7, AAPA teaches further comprising 
an infrared camera positioned and configured to receive the infrared energy (the axial rays 120, 122, 124 that start from the center of the eyebox reach the center of the IR camera; [0007], lines 13-15) after the infrared energy has been reflected by the human driver’s face (the infrared light beams 123 can reflect off  a surface 124 (e.g., a face) of the user 106 and the feature of interest 116 of the user 106; col 4, lines 5-7; a reflection 126 of infrared light beams off the user 106 can be projected back to the windshield 104 and be further reflected to the image capturing system 108; col 4, lines 7-10).

As to claims 8-11 and 14, these claims differ from claims 1-4 and 7, respectively, in that claims 1-4 and 7 are head up display arrangement claims whereas claims 8-11 and 14 are method claims thereof.  Thus, claims 8-11 and 14 are analyzed as previously discussed with respect to claims 1-4 and 7 above, respectively.

11.	Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Chang as applied to in claim 1, and further in view of Yoon (U.S. Pub. No. US 2016/0150218 A1).

As to claim 5, AAPA and Chang teaches the arrangement of claim 1.
AAPA and Chang do not expressly teach wherein the infrared energy from the infrared illuminators converges at a center of the eye box.
Yoon (Figs. 1-2) teaches 
wherein the infrared energy from the infrared illuminators converges at a center of the eye box (infrared rays also reach driver’s face and eyes; [0039], lines 1-4) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combined structure of a HUD system and a driver monitoring system as taught by Yoon into an eye tracking system (ETS) head up display arrangement of AAPA as modified by Chang because the combined structure prevents driver’s front view from being blocked by a driver monitoring system.

As to claim 6, AAPA and Chang teach the arrangement of claim 1.
AAPA and Chang do not expressly teach wherein the infrared energy from the infrared illuminators is focused at a center of the eye box.
Yoon (Figs. 1-2) teaches   
wherein the infrared energy from the infrared illuminators is focused at a center of the eye box (infrared rays also reach driver’s face and eyes; [0039], lines 1-4) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combined structure of a HUD system and a driver monitoring system as taught by Yoon into an eye tracking system (ETS) head up display arrangement of AAPA as modified by Chang because the combined structure prevents driver’s front view from being blocked by a driver monitoring system.

As to claims 12-13, these claims differ from claims 5-6, respectively, in that claims 5-6 are head up display arrangement claims whereas claims 12-13 are method claims thereof.  Thus, claims 12-13 are analyzed as previously discussed with respect to claims 5-6 above, respectively.

12.	Claims 15 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Yoon.

As to claim 15, AAPA (Fig. 1) teaches a head up display arrangement for a motor vehicle (an eye tracking system (ETS) head up display arrangement; Fig. 1), the arrangement comprising: 
a picture generation unit (a picture generation unit 104) configured to emit a light field including an image (the visible axial light ray from the picture generation unit (PGU); [0007], line 9) (Fig. 1); 
a plurality of infrared illuminators (multiple IR illuminators around the camera; [0007[, lines 6-7) each configured to emit infrared energy (the emission from different IR illuminators on the same IR part 102; [0007], lines 7-8) (Fig. 1); 
a cold mirror (a cold mirror 106) positioned and configured to reflect the light field after the light field has been emitted by the picture generation unit (the picture generation unit 104), and to permit the infrared energy from each of the infrared illuminators (the different IR illuminators on the same IR part 102) to pass through the cold mirror (the cold mirror 106) (Fig. 1); and 
a second mirror (a mirror 108) positioned and configured to reflect both the light field and the infrared energy after the light field has been reflected by the cold mirror (the cold mirror 106) and after the infrared energy has passed through the cold mirror (the cold mirror 106), and before both the light field and the infrared energy have been reflected by a windshield (a windshield 112) of the motor vehicle (Fig. 1) such that a human driver (a driver) sees the image in the light field as a virtual image (a virtual image 116) that appears to be outside of the windshield (the windshield 112) when eyes of the driver are in an imaginary eye box (an eye box; [0007], line 12) (the driver can see a virtual image 116 ahead of the vehicle; [0007], lines 12-13) (Fig. 1).
	AAPA does not teach
such that the infrared energy converges after the infrared energy has been reflected by the windshield and as the infrared energy approaches a face of the human driver. 
Yoon (Figs. 1-2) teaches 
such that the infrared energy converges (infrared rays reach driver’s face and eyes; [0039], lines 1-4; Fig. 1) after the infrared energy has been reflected by the windshield (infrared rays that reach the windshield glass 10 along the optical path may be reflected according to infrared reflective characteristics of the HUD film 11 mounted on the windshield glass 10 and function as an infrared illumination; [0038], lines 1-4) and as the infrared energy approaches a face of the human driver (infrared rays reach driver’s face and eyes; [0039], lines 1-4; Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combined structure of a HUD system and a driver monitoring system as taught by Yoon into an eye tracking system (ETS) head up display arrangement of AAPA because the combined structure prevents driver’s front view from being blocked by a driver monitoring system.

As to claim 19, Yoon teaches 
wherein the infrared energy from the infrared illuminators converges at a center of the eye box (infrared rays also reach driver’s face and eyes; [0039], lines 1-4) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combined structure of a HUD system and a driver monitoring system as taught by Yoon into an eye tracking system (ETS) head up display arrangement of AAPA because the combined structure prevents driver’s front view from being blocked by a driver monitoring system.

As to claim 20, Yoon (Figs. 1-2) teaches   
wherein the infrared energy from the infrared illuminators is focused at a center of the eye box (infrared rays also reach driver’s face and eyes; [0039], lines 1-4) (Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a combined structure of a HUD system and a driver monitoring system as taught by Yoon into an eye tracking system (ETS) head up display arrangement of AAPA because the combined structure prevents driver’s front view from being blocked by a driver monitoring system.

As to claim 21, AAPA teaches further comprising 
an infrared camera positioned and configured to receive the infrared energy (the axial rays 120, 122, 124 that start from the center of the eyebox reach the center of the IR camera; [0007], lines 13-15) after the infrared energy has been reflected by the human driver’s face (the infrared light beams 123 can reflect off  a surface 124 (e.g., a face) of the user 106 and the feature of interest 116 of the user 106; col 4, lines 5-7; a reflection 126 of infrared light beams off the user 106 can be projected back to the windshield 104 and be further reflected to the image capturing system 108; col 4, lines 7-10).

13.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of Yoon as applied to in claim 15, and further in view of Chang.

As to claim 16, AAPA and Yoon teach the arrangement of claim 15.
AAPA and Yoon do not expressly teach wherein emission directions in which the infrared illuminators emit the infrared energy diverge from one another.
Chang (Figs. 1-7) teaches 
wherein emission directions in which the infrared illuminators emit the infrared energy diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used an infrared light source as taught by Chang into an eye tracking system (ETS) head up display arrangement of AAPA as modified by Yoon because the infrared light source can incorporate an optical component to assist in infrared beam forming to align with the size of the eyebox.

As to claim 17, AAPA, Yoon and Chang teach the arrangement of claim 16.
Chang also teaches  
wherein the emission directions of the infrared illuminators diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3). 
AAPA, Yoon and Chang do not expressly teach at an angle that is greater than zero and less than sixty degrees.
 	However, such specific parameters in the diverse emission angle as recited in claim 17 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between the diverse emission angle in Chang (Figs. 1 and 3) and the claimed diverse emission angle, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use the diverse emission angle in Chang (Figs. 1 and 3).

As to claim 18, AAPA, Yoon and Chang teach the arrangement of claim 16.
Chang also teaches  
wherein the emission directions of the infrared illuminators diverge from one another (the infrared light source 118 can emit a plurality of infrared light beams 123 that reflect off the windshield 104 toward the eyebox 114; col. 3, lines 64-66) (Figs. 1 and 3).
AAPA, Yoon and Chang do not expressly teach at an angle that is greater than one degree and less than ten degrees.
 	However, such specific parameters in the diverse emission angle as recited in claim 18 will not support the patentability of the subject matter encompassed by the prior art unless there is evidence indicating the parameter is critical.  Absent any evidence demonstrating a patentable difference between the diverse emission angle in Chang (Figs. 1 and 3) and the claimed diverse emission angle, the determination of the optimum or workable range giving the guidance of the prior art would have been generally prima facie obvious to the skilled artisan.  Please see MPEP §2144.05 [R2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“[W]here the general conditions of claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”).  It is noted that the specification contains no disclosure of either the critical nature of the instant parameter or any unexpected results arising thereof.  Since applicant has not established the criticality of the specific parameters, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was to use the diverse emission angle in Chang (Figs. 1 and 3).

Conclusion

14.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barlow (U.S. Pub. No. US 2003/0142041 A1) is cited to teach an apparatus for eye tracking, including: an illuminator; reflection apparatus to reflect illumination from the illuminator onto a surface of a windshield of a vehicle in which the windshield is installed and to reflect an image of the at least the eye; and a sensor to receive a reflection of the image of the at least an eye reflected by the reflection apparatus and to produce an output signal representative thereof.
Hahn (U.S. Pub. No. US 2002/0011925 A1) is cited to teach a method and a device which is suitable for carrying out a method and device for controlling the attention of an operator of technical equipment, having a display device for displaying action-relevant information in the form of images or symbols, the duration of the display of the specific image or symbol lying below a conscious and above an unconscious perception threshold of the operator.


Inquiry
15.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang-Su Yang whose telephone number is (571)270-7307. The examiner can normally be reached on Mon-Fri during 9:00am-6:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen, can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/KWANG-SU YANG/
Primary Examiner, Art Unit 2691